ANDERSON, J.
In order for the complainants to obtain the relief sought by their bill of complaint they must have a lien. Their judgment was certified February, 1898, and before sections 1920,1921 and Í922 of the Code of 1896 were amended by the act approved February 23rd, 1899, page 34. The certificate failed to recite the name of the owner as was required by the statute previous to the amendatory act of 1899, and was void as a lien.- — Duncan v. Ashcraft, 121 Ala. 552; Appling v. Stovall, 123 Ala. 398.
While the certificate in question was not sufficient to create a lien, under the law in force at the time of the filing, it would be sufficient under the amendatory act of 1899, if filed subsequent ’thereto;. and this brings to us for determination whether or not the act related only to certificates subsequently filed or was intended to cure those already filed?
“It may be laid clown as a fundamental rule for the construction of statutes that they will be considered to have a prospective operation only, unless a legislative intent to the contrary is expressed or is necessarily to be implied from the language used or the particular circumstances; especially where to construe the act as- retrospective in its operation would render it obnoxious to some constitutional provision, though the fact that the retrospective operation would not be unconstitutional, does not require the act to be construed as res-trospective.” — 26 Am. & Eng. Ency. Law, 693.
We cannot necessarily infer that the act in question applied to certificates registered before the passage thereof. It does not declare that a registered judgment or decree shall be a lien, but, on the other hand, expressly declares- that the owner- of any judgment or decree “May file in the office of the judge of probate * * * * and that every judgment and decree when so filed, shall be a lien.”
*620The certificate being insufficient to create a lien under the law at the time of the filing, and never having been filed subsequent to the amendatory act, the complainants have no lien.
The chancellor erred in overruling the respondent’s demurrer to the bill, and a decree is here rendered sustaining the demurrei’, and allowing complainants sixty days to amend if so desired.
Reversed and rendered.
McClellan, C. J., Tyson and Simpson, J. J., concurring.